Citation Nr: 1230932	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic left lower extremity disorder other than the Veteran's service-connected left lower extremity diabetic peripheral neuropathy to include left lower leg swelling claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1970.  He served in the Republic of Vietnam.  The Veteran was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Reno, Nevada, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for hearing loss disability, a skin disorder claimed as the result of herbicide exposure, and a left leg disorder.  In August 2000, the Board remanded the Veteran's appeal to the RO for additional action.  In January 2001, the Board again remanded the Veteran's appeal to the RO for additional action.  

In September 2002, the Board determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for hearing loss disability, a skin disorder claimed as the result of herbicide exposure, and a left leg disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In December 2003, the Court granted the Parties' Joint Motion for Remand; vacated the September 2002 Board decision; and remanded the Veteran's appeal to the Board for additional action.  

In April 2004, the RO, in pertinent part, denied service connection for coronary artery disease (CAD), and the Veteran appealed that denial.  In September 2004, the Board remanded the Veteran's claims to the RO for additional action.  

In October 2006, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a skin disorder claimed as the result of herbicide exposure and remanded the issues of whether new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both bilateral hearing loss disability and a left leg disorder, as well as the merits of the Veteran's claims of entitlement to service connection for both a skin disorder claimed as the result of herbicide exposure and CAD to the RO for additional action.  

In October 2007, the RO granted service connection for contact dermatitis; assigned a noncompensable evaluation for that disability; and effectuated the award as of August 6, 1998.  In December 2009, the RO granted service connection for bilateral high frequency hearing loss disability and assigned a noncompensable evaluation for the period from July 6, 1998, to September 3, 2008, and a 30 percent evaluation for the period on and after September 4, 2008, for that disability.  In October 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a left lower leg disorder and remanded the issues of the Veteran's entitlement to service connection for both CAD and a left lower leg disorder to the RO for additional action.  

In September 2011, the Huntington, West Virginia, Regional Office granted service connection for CAD and assigned a 10 percent evaluation for the period from December 12, 1999 to April 6, 2003, a 30 percent evaluation for the period from April 7, 2003, to November 28, 2009, and a 60 percent evaluation for the period on and after November 29, 2009, for that disability.  

The Board has reframed the issue of service connection for a left leg disorder as entitlement to service connection for a chronic left lower extremity disorder other than the Veteran's service-connected left lower extremity diabetic peripheral neuropathy to include left lower leg swelling claimed as the result of herbicide exposure in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In a September 2011 written statement, the Veteran advanced contentions which may be reasonably construed as an informal claim of entitlement to a compensable disability evaluation for his contact dermatitis.  In February 2012 and May 2012 written statements, the Veteran advanced contentions which may be reasonably construed as informal claims of entitlement to service connection for both a chronic right leg disorder other than his service-connected right lower extremity diabetic peripheral neuropathy and a bilateral foot disorder.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


REMAND

In February 2012, the Veteran submitted an undated written statement and photocopies of two prescription medicine bottles in support of his claim for service connection.  The Veteran has not waived RO consideration of the additional evidence.  In May 2012, the Veteran requested that his appeal be remanded to the RO for consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v, Sec'y of Veterans Affairs, 327 F.3d 1339, 1348(Fed. Cir. 2003).  
Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

